Citation Nr: 1127400	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  10-03 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Whether there is clear and unmistakable error (CUE) in February 2000 and earlier rating decisions in that they did not award the Veteran a total (schedular or unemployability (TDIU)) rating effective from 1998 or earlier.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant is the surviving spouse of the Veteran who served on active duty from November 1962 to March 1971 and from May 1971 to April 1978.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Portland, Oregon Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  An unappealed February 2000 rating decision increased the Veteran's rating for PTSD to 70 percent from June 8, 1999 and awarded him TDIU from February 2, 2000.

2.  The Veteran died in October 2007.

3.  At the time of the Veteran's death he did not have a pending claim of CUE in the February 2000 rating decision (or any other) pending at the time of his death.


CONCLUSION OF LAW

Because the appellant is not a proper claimant for such benefit, the Board does not have jurisdiction to consider a claim of CUE in a February 2000 (or any earlier) rating decision in that it did not assign a total (schedular or unemployability) rating for the Veteran's service connected disabilities.  38 U.S.C.A. §§ 5109A, 7104 (West 2002); 38 C.F.R. §§ 3.105, 20.101 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In cases such as this, however, where the decision rests on the interpretation and application of the relevant law, the VCAA does not apply.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).

Legal Criteria, Factual Background, and Analysis

A February 2000 rating decision increased the Veteran's rating for PTSD to 70 percent from June 8, 1999 and awarded him TDIU from February 2, 2000.  [The rating decision also denied basic eligibility to Dependents' Educational Assistance (DEA), finding that the total rating was based on disabilities subject to improvement and thus the total disability was not considered permanent in nature.]  The Veteran did not appeal those determinations, and they became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  [Notably, in a May 2000 substantive appeal (with respect to unrelated claims) the Veteran stated that he was "ok with the VA's decision," noting that, with the unemployability, the money to him and his family would be the same.  He requested that he be "rated at 100% permanent and total" so that he could get family medical for his dependent wife and son.  A June 2000 rating decision granted basic eligibility to DEA, finding that the Veteran's service-connected total disability was permanent in nature.  This determination was a complete grant of the benefits then sought by the Veteran on appeal.]

The Veteran died in October 2007.  He did not, at any time during his lifetime, allege CUE in a prior rating decision for failure to assign a total (schedular or TDIU) rating for his service connected disabilities prior to February 2, 2000 (and specifically from 1998 or earlier).  

After the Veteran's death, the appellant, as his surviving spouse, has asserted the instant claim of CUE.  [Notably, she appears to be attempting to establish entitlement to dependency and indemnity compensation (DIC) under 38 U.S.C.A. § 1318 by showing that the Veteran was entitled to receive compensation for service-connected disability that was continuously rated totally disabling for a period of 10 or more years immediately preceding his death.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.]

Under applicable law, a pending CUE claim by a deceased beneficiary can be the basis for an accrued benefits claim.  An accrued benefits claim is derivative in nature.  In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the Federal Circuit concluded that for a surviving spouse to be entitled to accrued benefits, "the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision."  The Federal Circuit noted that this conclusion comported with its decision in Zevalkink v. Brown, 102 F.3d 1236 (Fed Cir. 1996), which stated that a consequence of the derivative nature of the surviving spouse's entitlement to a veteran's accrued benefits claim is that, without the veteran having a claim pending at time of death, the surviving spouse has no claim upon which to derive his or her own application.  Id. at 1300.  Because the Veteran did not have a CUE claim pending at the time of his death (it is not so alleged), the appellant cannot as a matter of law present such a claim in the context of an application for accrued benefits.

A surviving spouse can present/appeal a claim of CUE in a prior denial for purposes of obtaining benefits in her own right.  For example, she could seek to revise a prior denial for purposes of supporting her own claim of entitlement to service connection for the cause of death.  However, the Federal Circuit has made clear that a survivor has no standing to request review of a decision affecting the disability benefits of a veteran on the ground of CUE, as the survivor was not the disability benefits claimant.  See Haines v. West, 154 F.3d 1298 (Fed. Cir. 1998), cert. denied, 526 U.S. 1016, 119 S.Ct. 1249, 143 L. Ed. 2d 347 (1999).  The potential for mischief in allowing a survivor to present a CUE claim as to any and every decision which was adverse to the veteran during his or her lifetime is obvious.  The appellant is therefore without standing to raise the matter of CUE as to any prior rating decision in that it did not assign the Veteran a total disability compensation rating prior to February 2000 (and specifically from 1998 or earlier).

As the appellant has no legal standing to advance the CUE claim, the Board has no jurisdiction to consider on the merits her appeal in such matter.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Therefore, the appeal must be dismissed.


ORDER

The appeal seeking to establish CUE in a prior rating decision in that it did not assign a total rating for the Veteran's service connected disability(ies) prior to February 2000 (and specifically from 1998 or earlier) is dismissed.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


